— Judgment, Supreme Court, New York County (Micki A. Scherer, J.), rendered December 4, 2002, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of three years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses review of his present claims (People v Seaberg, 74 NY2d 1, 9-10 [1989]). Were we to find that defendant did not make a valid waiver, we would find that the court properly exercised its discretion in denying youthful offender treatment, and we would find no basis for reducing the sentence. Concur — Friedman, J.P., Sullivan, Gonzalez, Sweeny and Catterson, JJ.